Citation Nr: 0923141	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-40 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left hip 
osteoarthritis, secondary to gunshot wound to the left 
buttock. 

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Houston, Texas, Regional Office Center (RO).  By a rating 
action in September 2003, the RO denied the Veteran's claim 
of entitlement to service connection for osteoarthritis of 
the left hip.  He perfected a timely appeal to that decision.  
In an April 2008 rating action, the RO denied the Veteran's 
claim of entitlement to a rating in excess of 50 percent for 
PTSD with panic disorder.  He perfected a timely appeal to 
that decision.  

On April 29, 2009, the veteran appeared at the Houston RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, DC.  A transcript 
of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's PTSD with panic disorder has been 
manifested by ongoing symptoms of depression and anxiety, 
panic attacks, intrusive thoughts, outbursts of anger, 
irritability, nightmares, sleep difficulty, hypervigilance, 
social isolation, difficulty with interpersonal 
relationships, and Global Assessment of Functioning (GAF) 
scores ranging from 50-60; his psychiatric disorder has not 
resulted in occupational and social impairment with 
deficiencies in most areas.  

2.  On April 29, 2009, at the videoconference hearing, and 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew the appeal of the issue of entitlement to 
service connection for osteoarthritis of the left hip.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD with panic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130; Diagnostic 
Code (DC) 9411 (2008).  

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for osteoarthritis of the left hip.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2007 from the RO to the Veteran 
which was issued prior to the RO decision in April 2008.  An 
additional letter was issued in November 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
also afforded a VA compensation examination in December 2008.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In light of the April 2008 VCAA letter issued to the Veteran, 
the November 2008 VCAA letter, and the hearing testimony 
provided by the Veteran before the Board in April 2009, the 
Board finds that the Veteran was informed of the criteria for 
establishing an increased rating for PTSD.  The November 2008 
VCAA letter specifically informed the Veteran that ratings 
were assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  Therefore, 
the Veteran has been provided with all necessary notice 
regarding his claim for an increased rating.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008)

Moreover, at the hearing before the Board in April 2009, the 
submission of additional medical evidence was suggested and 
the file was left open for 30 days for that purpose.  The 
record also establishes that during the hearing, the Judge 
explored the degree of the Veteran's impairment, its 
manifestation, and the impact on his life.  Such actions 
supplements the VCAA and complies with 38 C.F.R. § 3.103.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded a VA examination in 
December 2008.  The examination was conducted by a medical 
doctor.  The report reflects that the examiner solicited 
symptoms from the Veteran, examined the Veteran, and provided 
diagnoses consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for PTSD, given 
that the Veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing increased ratings, and considering 
that the Veteran is represented by a highly qualified 
Veterans service organization, the Board finds that there has 
been fundamental fairness.  


II.  Factual Background.

By a rating action in September 2003, the RO granted service 
connection for PTSD with panic disorder; a 10 percent 
disability rating was assigned, effective May 27, 2003.  
Subsequently, in July 2005, the RO increased the evaluation 
for PTSD with panic disorder from 10 percent to 50 percent, 
effective May 27, 2003.  

On October 3, 2007, the Veteran submitted a statement in 
support of claim (VA Form 21-4138), wherein he requested an 
increased rating for his service-connected PTSD.  Submitted 
in support of the claim were VA progress notes dated from May 
2006 through December 2007.  A June 2007 VA progress note 
reflects an assessment of depression, controlled.  The 
Veteran was seen for a psychiatric evaluation in December 
2007; at that time, it was noted that he lives with his wife 
and two children, and he works for the United States Postal 
Service as a custodian.  The Veteran indicated that he gets 
easily irritated and sometimes feels down; he stated that he 
sometimes feels like his mind is going to explode.  He denied 
symptoms suggestive of clear-cut panic attacks.  The Veteran 
reported occasional dreams of Vietnam, but said they were not 
bad dreams; he stated that his sleep had been pretty good 
recently.  On examination, it was noted that the Veteran 
appeared anxious and depressed.  There was no evidence of 
hypomania, suicidal ideation, hallucinations or delusions.  
He denied any thoughts of harming others unless "they mess 
with me."  His thoughts were goal-directed.  He appeared 
alert and oriented.  Insight and judgment were fair.  The 
assessment was PTSD, depressive disorder NOS; he was assigned 
a GAF score of 50.  

The Veteran was seen on occasions in March and April 2008 for 
anger management.  During a clinical visit in April 2008, the 
Veteran indicated that he continued to get frustrated at 
little things; he stated that he gets irritated at his wife.  
On interview, the Veteran appeared moderately anxious and 
depressed; there was no evidence of elevated mood, pressured 
speech, suicidal ideation, hallucinations or delusions except 
he sees shadows at times.  He reported getting in an argument 
with another driver in a parking lot that would have led to 
blows if the other driver hadn't backed off.  Thoughts were 
goal directed.  The Veteran was alert and oriented x3.  
Insight and judgment were fair.  The assessment was PTSD, and 
a GAF score of 50 was noted.  Similar findings were reported 
in June 2008.  

The Veteran was afforded a VA examination in December 2008.  
At that time, the Veteran reported improved functioning in 
his most recent meeting with his psychiatrist.  The Veteran 
indicated that he continued to experience intrusive memories, 
nightmares, social avoidance, and depressed mood; he noted 
that the symptoms were of mild intensity and occurred about 
once a week.  It was noted that the Veteran continues to be 
married, and he stays in touch with his children and 
grandchildren.  The Veteran stated that he feels like he gets 
along better with them now than they used to.  The Veteran 
indicated that he has no friends and limited social 
functioning; he goes to church weekly and sometimes 
volunteers as an usher.  He enjoys working in his garden.  He 
denied any suicidal attempts.  The Veteran indicated that he 
has drunk too much in the past.  Last month, after an 
argument with his supervisor, he went out and had about a six 
pack before his meeting with his psychiatrist; he had not had 
a drink for a year prior to that.  

On examination, his appearance was described as clean.  
Speech was unremarkable.  He was cooperative and friendly.  
His affect was normal, and his mood was good.  Attention was 
intact, and he was fully oriented.  Thought process and 
content were intact.  No delusions or hallucinations were 
reported.  No sleep impairment was noted.  No inappropriate 
behavior was noted.  The Veteran reported weekly panic 
attacks, which he described as mild and short.  No suicidal 
or homicidal ideations were noted.  The Veteran did not have 
any problems with activities of daily living.  Remote memory 
was normal, but recent memory was mildly impaired.  The 
Veteran reported recurrent and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions, recurrent distressing dreams of the event.  It 
was noted that the Veteran makes efforts to avoid thoughts, 
feelings, conversations associated with the trauma, efforts 
to avoid activities, places, or people that arouse 
recollections of the trauma, feeling of detachment or 
estrangement from others and restricted range of affect.  The 
Veteran also reported difficulty falling and staying asleep, 
irritability and outbursts of anger, and exaggerated started 
response.  The Veteran reported depressed mood and reduced 
social functioning; he reported that he has been helped by 
the PTSD group therapy and he has learned to control himself 
better.  The diagnosis was PTSD with panic disorder; he was 
assigned a GAF score of 60.  The examiner noted that the 
Veteran was currently employed, and he has missed less than 
10 days to attend appointments.  The examiner noted that the 
Veteran has reduced social functioning; however, the PTSD did 
not cause total occupational and social impairment.  He also 
noted that the PTSD did not result in deficiencies in 
judgment, thinking, family relations, work, mood or school.  

At his personal hearing, the Veteran indicated that PTSD 
interferes with his ability to function at work; he stated 
that he gets too emotional.  The Veteran noted that he gets 
too sensitive and gets too crazy sometimes.  The Veteran 
testified that he has come close to engaging in verbal 
altercations at the Post Office; he noted that his 
supervisors just stay away from him.  The Veteran reported 
that he occasionally has problems with road rage; he stated 
that his behavior is reckless.  The Veteran also reported 
that he does not socialize much.  The Veteran indicated that 
he takes medication every day, but it doesn't seem to work.  


III.  Legal Analysis-I/R PTSD.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 
(2008).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a Veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2008).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  After careful review of the evidentiary 
record, the Board concludes that the Veteran's PTSD with 
panic disorder has not significantly changed and a uniform 
evaluation is warranted.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed by 
a list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2008).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The severity of the Veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2008).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.3 (2008).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The Board concludes that the evidence of record demonstrates 
that the Veteran's disability picture for his service-
connected PTSD with panic disorder most nearly approximates 
the criteria for the currently assigned 50 percent evaluation 
under Diagnostic Code 9411, and no more.  The Veteran has 
been described as having PTSD symptomatology that includes 
depression, recurring nightmares, difficulty sleeping, 
anxiety, irritability, startled response, and social 
isolation.  A VA progress note, dated December 2007, 
indicates that the Veteran appeared anxious and depressed; 
however, there was no evidence of hypomania, suicidal 
ideation, hallucinations or delusions.  He denied any 
thoughts of harming others unless "they mess with me."  His 
thoughts were goal-directed.  He appeared alert and oriented.  
Insight and judgment were fair.  He was assigned a GAF score 
of 50.  Subsequently, when seen in April 2008, the Veteran 
indicated that he still gets frustrated with little things, 
and he gets irritated with his wife.  It was noted that the 
Veteran appeared moderately anxious and depressed; however, 
there was no evidence of elevated mood, pressured speech, 
suicidal ideation, hallucinations or delusions except he sees 
shadows at times.  He reported getting an argument with 
another driver in a parking lot that would have led to blows 
if the other driver hadn't backed off.  Thoughts were goal 
directed.  The Veteran was alert and oriented x3.  Insight 
and judgment were fair.  He was assigned a GAF score of 50.  

On VA examination in December 2008, the examiner noted that 
the Veteran continued to experience intrusive memories, 
nightmares, social avoidance, and depressed mood; he noted 
that the symptoms were of mild intensity and occurred about 
once a week.  On examination, he was cooperative and 
friendly.  His affect was normal, and his mood was good.  
Attention was intact, and he was fully oriented.  Thought 
process and content were intact.  No delusions or 
hallucinations were reported.  No sleep impairment was noted.  
No inappropriate behavior was noted.  The Veteran reported 
weekly panic attacks, which he described as mild and short.  
No suicidal or homicidal ideations were noted.  The Veteran 
did not have any problems with activities of daily living.  
Remote memory was normal, but recent memory was mildly 
impaired.  The examiner reported that the Veteran's GAF score 
was 60.  The examiner noted that the Veteran was currently 
employed, and he has missed less than 10 days to attend 
appointments.  The examiner noted that the Veteran has 
reduced social functioning; however, the PTSD did not cause 
total occupational and social impairment.  He also noted that 
the PTSD did not result in deficiencies in judgment, 
thinking, family relations, work, mood or school.  

In light of the above clinical findings, the Board is of the 
view that the Veteran's findings, particularly in view of the 
VA examiners' above-addressed descriptions of the veteran's 
PTSD symptomatology, demonstrates that the service-connected 
PTSD with panic disorder is productive of reduced reliability 
and productivity, characteristic of pertinent disability 
criteria warranting no more than the currently assigned 50 
percent rating.  

The evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for PTSD.  The 
Board would point out that the record shows no findings or 
evidence of any of the criteria required for a 70 percent 
evaluation.  There was no evidence of any symptoms of 
suicidal ideation, obsessional rituals, near-continuous 
panic, impaired intellectual functioning, or impaired 
judgment.  In fact, during the December 2007 examination, the 
examiner specifically noted that the Veteran's thinking was 
goal directed, and there were no indications of a thought 
disorder.  It is also noteworthy that the examiner noted that 
the veteran was currently employed successfully; he has held 
his current job for the past 10 to 20 years.  The Veteran 
reported poor social interactions with his supervisors; as a 
result, they stay away from him.  And, he reported a lack of 
intimacy with his wife.  Clearly, the evidence shows reduced 
reliability and some problems with interpersonal 
relationships.  However, the evidence does not suggest that 
his PTSD symptoms are of such severity to warrant a rating of 
70 percent or higher.  It is noteworthy that, at his most 
recent VA examination in December 2008, the Veteran reported 
improved functioning; he stated that he felt like he gets 
along better with his family now than he used to.  
Accordingly, the Board concludes that the Veteran does not 
meet or nearly approximate the level of disability required 
for an evaluation in excess of 50 percent for his PTSD.  

The Board observes that GAF scores from 50 to 60 have been 
assigned.  Although a GAF score does not fit neatly into the 
rating criteria, a GAF score is evidence.  In reviewing the 
GAF scores along with the medical findings, we believe they 
are consistent with symptoms causing moderate to serious 
impairment in social and occupational functioning with 
reduced reliability and productivity.  The Board empathizes 
with the social and occupational difficulties caused by the 
Veteran's PTSD symptoms; however, the evidence of record does 
not establish that he has occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood to warrant an 
evaluation in excess of 50 percent.  The Board accepts that 
the Veteran's impairment is subject to change, but the broad 
range of disability remains that contemplated by the 50 
percent evaluation.  We also note that the GAFs are just part 
of the evidence to be considered.  Regulations establish that 
it is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present  See 38 C.F.R. 
§ 4.2 (2008).  

The Veteran is competent to assert that his symptoms are 
worse.  The Board finds the medical evidence to be more 
probative of the severity of his PTSD.  The record clearly 
establishes that he does not have deficiencies in most areas.  
He functions independently and appropriately, and there is no 
indication of symptoms such as obsessional rituals, impaired 
impulse control, or neglect of appearance.  Clearly, a higher 
evaluation is not warranted.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.  

Although the Veteran's employment history is adversely 
affected by his service-connected PTSD, the Board finds that 
the application of the rating schedule is adequate and 
practical in this case.  That is, in the absence of evidence 
of marked interference with employment due to the veteran's 
psychiatric disability alone, repeated hospitalization, or 
evidence that the disability is otherwise so exceptional or 
unusual as to render application of the regular schedular 
standards impractical, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1) for assignment of more than a 50 
percent rating on an extra-schedular basis.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board notes that the Veteran has indicated that 
he has missed less than 10 days to attend appointments.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
this regard, while he has missed a few days of work for 
appointments, the Veteran is still currently employed; stated 
differently, the Board finds that the application of the 
rating schedule is adequate and practical in this case.  


IV.  Legal Analysis-S/C for osteoarthritis, left hip.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating action in September 2003, the RO denied the 
Veteran's claim of entitlement to service connection for 
osteoarthritis of the left hip.  The Veteran perfected an 
appeal of the above rating decision by filing a substantive 
appeal (VA Form 9) in October 2004.  

In this case, the Veteran withdrew his appeal of entitlement 
to service connection for osteoarthritis of the left hip 
during the videoconference hearing held in April 2009.  In a 
statement, dated in April 2009, the Veteran also expressed 
the desire to withdraw his appeal of entitlement to service 
connection for osteoarthritis of the left hip.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to that issue.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are 
not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the claim of 
entitlement to service connection for osteoarthritis of the 
left hip; as such, that issue is dismissed.  



ORDER

A rating in excess of 50 percent for PTSD with panic disorder 
is denied.  

The claim of entitlement to service connection for 
osteoarthritis of the left hip is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


